Case 19-12378-KBO   Doc 1296-2   Filed 01/22/21   Page 1 of 9




                        Exhibit B
                     Georgia Contract
               Case 19-12378-KBO     Doc 1296-2    Filed 01/22/21   Page 2 of 9
   DUS Operating Inc.                                     P U R C H A S E         O R D E R
   Dura Headquarters
   1780 Pond Run                             Order Number: 81157900       Revision:      9
   Auburn Hills, MI 48326-2752                 Order Date: 09/12/13           Page:      1
   USA                                         Print Date: 01/06/21
                                                                             *DUPLICATE*
       Supplier: S157900                          Ship To: 1810

       Plasti-Paint, Inc.                         Dura Lawrenceburg
       12991 GA. HWY. 34                          2200 Helton Drive
       Franklin, GA 30217                         Lawrenceburg, TN 38464
       USA                                        USA

      ATTENTION: Jennifer Hopkins

     Confirming:   yes                     Supplier Telephone: 706-675-3053
          Buyer:   Buyer71                            Contact:
   Credit Terms:   Net 60                            Ship Via: Per Instructions
 SHIPPING_TERMS:   FOB - Destination Freight Collect
           Site:   1810    Lawrencebu                Currency: USD

       Our Terms and Conditions of Purchase, and the requirements described in
  our Global Supplier Quality Assurance Manual, apply to this purchase order.
  These documents are located on our supplier extranet site
  at https://extranet.duraauto.com.
       This PO is not authorization to ship parts or purchase raw material.
  Authorization to build and ship will be established by the Dura material
  release.
       All shipments must be made in accordance with instructions and
  packaging requirements issued by the DUS Operating Inc. manufacturing site
  or their assigned logistics representative.


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  1 AA1253-M006AN      N         0 EA      7.58920 01/01/18

    Revision: AN
    Type: Subcontract
    RAIL STRAIGHT RH         SILVER WET PAINT
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:14 weeks
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  2 AA1253-M007AN        N          0 EA     7.58920 01/01/18

    Revision: AN
    Type: Subcontract
    RAIL STRAIGHT LH         SILVER WET PAINT
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:14 WEEKS
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 3 of 9

                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900         Revision:   9
                                            Order Date: 09/12/13             Page:   2
                                            Print Date: 01/06/21           *DUPLICATE*

                                                    Start     End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  2 AA1253-M007AN                     * CONTINUE *
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions oncerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  3 AA1253-M006AR      N           0 EA     7.58920 01/01/19

    Revision: AR
    Type: Subcontract
    RAIL STRAIGHT RH         SILVER WET PAINT
    PPAP level 3 must be met in its entirety.
    PPAP submission is due: 6 WEEKS AFTER TO RECEIVE PO.
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  4 AA1253-M007AR      N           0 EA     7.58920 01/01/19

    Revision: AR
    Type: Subcontract
    RAIL STRAIGHT LH         SILVER WET PAINT
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:6 WEEKS AFTER TO RECEIVE PO
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant. The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  5 AA1203-RWK08D      N           0 EA     0.00000    None       None
    Revision: AM
    C489 RH REWORK ROOF RAIL

  6 AA1203-RWK09D      N           0 EA     0.00000    None       None
    Revision: AM
    C489 LH REWORK ROOF RAIL

  7 AA1255-RWK10D      N           0 EA     0.00000    None       None
    Revision: AF
    U540 RH REWORK ROOF RAIL
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 4 of 9
                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900        Revision:   9
                                            Order Date: 09/12/13            Page:   3
                                            Print Date: 01/06/21          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  8 AA1255-RWK11D      N         0 EA      0.00000 None      None
    Revision: AF
    U540 LH REWORK ROOF RAIL

  9 AA1445-RWK11D      N           0 EA    10.11000 04/10/19

    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.

 10 AA1445-RWK12D      N           0 EA    10.11000 04/10/19

    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.

 11 AA1495-RWK11D      N           0 EA     9.69000 04/10/19

    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.

 12 AA1495-RWK12D      N           0 EA     9.69000 04/10/19

    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 5 of 9


                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900        Revision:   9
                                            Order Date: 09/12/13            Page:   4
                                            Print Date: 01/06/21          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 13 AA1476-RWK11D      N         0 EA     10.43000 04/10/19

    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.

 14 AA1476-RWK12D      N           0 EA    10.43000 04/10/19

    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.

 15 AA1477-RWK11D      N           0 EA    10.47172 04/10/19

    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.

 16 AA1477-RWK12D      N           0 EA    10.47172 04/10/19

    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL
    PPI will completed 100% inspection of rails received from Lawrenceburg.
    Rails with substrate related issues (nicks, gouges, bend ends, deep
    scratches) will be returned to Lawrenceburg via RMA process. Rails that PPI
    deem acceptable will be stripped, via sanding process. Agreement allows for
    a 20mm removal of e-coat. Rails will then be painted and returned to
    Lawrenceburg.
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 6 of 9

                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900         Revision:   9
                                            Order Date: 09/12/13             Page:   5
                                            Print Date: 01/06/21           *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 17 AA1445-RWK11       N         0 EA      0.00000 None      None
    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

 18 AA1445-RWK12      N         0 EA        0.00000    None       None
    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

 19 AA1495-RWK11      N         0 EA        0.00000    None       None
    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 20 AA1495-RWK12      N         0 EA        0.00000    None       None
    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 21 AA1476-RWK11      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 22 AA1476-RWK12      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 23 AA1477-RWK11      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 24 AA1477-RWK12      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 25 AA1503-P353AU      N           0 EA     3.83630 08/02/19

    Revision: AU
    HINGE COVER - LH CX483
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 7 of 9



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900        Revision:   9
                                            Order Date: 09/12/13            Page:   6
                                            Print Date: 01/06/21          *DUPLICATE*

                                                    Start     End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 25 AA1503-P353AU                     * CONTINUE *
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 26 AA1503-P354AU      N           0 EA     3.83630 08/02/19

    Revision: AU
    HINGE COVER - RH CX483
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 27 AA1445-M011AC      N           0 EA     9.47000 09/04/19

    Revision: AC
    Type: Subcontract
    G01 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 28 AA1445-M012AC      N           0 EA     9.47000 09/04/19

    Revision: AC
    Type: Subcontract
    G01 RH BLACK ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 8 of 9



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900        Revision:   9
                                            Order Date: 09/12/13            Page:   7
                                            Print Date: 01/06/21          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 29 AA1495-M011AC      N         0 EA      9.20000 09/04/19

    Revision: AC
    Type: Subcontract
    G02 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 30 AA1495-M012AC      N           0 EA     9.20000 09/04/19

    Revision: AC
    Type: Subcontract
    G02 RH BLACK ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 31 AA1476-M011AB      N           0 EA     9.80000 09/04/19

    Revision: AB
    Type: Subcontract
    G05 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**
               Case 19-12378-KBO    Doc 1296-2   Filed 01/22/21   Page 9 of 9



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157900        Revision:   9
                                            Order Date: 09/12/13            Page:   8
                                            Print Date: 01/06/21          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 32 AA1476-M012AB      N         0 EA      9.80000 09/04/19

    Revision: AB
    Type: Subcontract
    G05 RH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 33 AA1477-M011AB      N           0 EA    10.10000 09/04/19

    Revision: AB
    Type: Subcontract
    G06 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

 34 AA1477-M012AB      N           0 EA    10.10000 09/04/19

    Revision: AB
    Type: Subcontract
    G06 RH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**
